Citation Nr: 9915956	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-27 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 60 percent for service-connected residuals of a 
compression fracture at L1, with severe limitation of motion 
and disc bulging at L1 to L2 and L2 to L3.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran (January 1999 Central Office Hearing)
The veteran and his spouse (March 1998 RO Hearing)

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to October 1947.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1993 and 
October 1997, from the Columbia, South Carolina,  Department 
of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, the RO increased the 
evaluation assigned to the veteran's spine disability from 10 
percent to 40 percent and then to 60 percent.  Although each 
increase represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has 
continuously expressed disagreement with the evaluation 
assigned to his spine; thus, his appeal continues.

The Board notes that subsequent to the last supplemental 
statement of the case in the record, additional evidence in 
the form of private medical statements relevant to the 
veteran's spine and his employability has been received.  
Regulations provide that any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1998).  In this case, the claims file contains a waiver 
signed by the veteran; thus, this claim need not be returned 
to the RO for consideration of the evidence submitted 
directly to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service connected for a single disability, 
residuals of a compression fracture at L1, with severe 
limitation of motion and disc bulging at L1 to L2 and L2 to 
L3, evaluated as 60 percent disabling.

3.  The competent and probative evidence of record does not 
demonstrate that the veteran's lumbar spine is ankylosed, 
that his lumbar disability includes spinal cord involvement, 
that he is bedridden, or that he requires long leg braces to 
warrant a schedular increase.

4.  The competent and probative evidence of record shows that 
the veteran's service-connected lumbar disability is 
productive of disability sufficient enough to preclude the 
average person from following a substantially gainful 
occupation, consistent with his education and occupational 
history.


CONCLUSIONS OF LAW

1.  A schedular evaluation in excess of 60 percent for 
residuals of a compression fracture at L1, with severe 
limitation of motion and disc bulging at L1 to L2 and L2 to 
L3, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a (1998).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1982, the RO established service connection and 
assigned a zero percent evaluation for an old compression 
fracture at L1, with secondary degenerative changes, 
effective November 12, 1981.  In January 1993, the veteran 
requested an increased evaluation for the disability.

VA outpatient records dated from June 1992 to January 1993 
reflect treatment and evaluation for cataracts, hypertension, 
heart disease and complaints of back pain.  In August 1992, a 
VA physician noted that there was no evidence of motor or 
sensory deficits.  The veteran's back was nontender to 
examination in January 1993.  In a rating decision dated in 
May 1993, the RO increased the assigned evaluation to 
10 percent, effective June 29, 1992.

In his June 1993 notice of disagreement, the veteran argued 
that he was "rigged" with a device that periodically 
injected him with pain killer and that his physician had 
stated that he was unemployable due to his back disorder.

The claims file contains VA outpatient records dated from 
June to August 1993.  In June, the veteran complained of 
radiating low back pain, with occasional right leg numbness.  
The physician noted the veteran's history of diabetes and 
hypertension.  X-rays were referenced as showing advanced 
degenerative joint disease.  Sensory evaluation was normal 
and the veteran demonstrated full lumbar mobility.  The 
impression was chronic low back pain secondary to an old 
compression fracture.  Records through August reflect 
evaluation and follow-up for diabetes and heart problems.  
Evaluation in July 1993 showed right lower extremity 
weakness, as compared to the left.  The impression was 
degenerative joint disease of the lumbar spine at L1 to L3.  


In November 1993, the veteran reported for a VA examination.  
The veteran complained of back pain, with significant 
limitations of function in that he was only able to walk 
approximately two blocks.  He complained of buttock sciatica, 
going a short distance down on the right lower extremity.  
Examination revealed multiple trigger point tenderness from 
the mid-thoracic region to the sacrum.  The veteran had a 
limited range of spine motion to 40 degrees forward flexion.  
The examiner noted that such was "quite painful."  
Extension was only to the neutral position and lateral 
bending was only to five degrees.  The examiner noted 
"remarkable" tenderness to percussion and palpation 
throughout the spine in the upper lumbar area.  Straight leg 
raising was negative.  There were no clear signs of disc 
tension.  Motor and sensory examination was normal.  X-rays 
showed mild degenerative arthritis of the lumbar spine with 
small anterior osteophytic spurring especially at the L3 to 
L4 vertebras and at L1 and T12.  The examiner noted a 
""significant compression fracture of the body of L1."  The 
examiner noted that such caused increased spinal kyphosis and 
mild scoliosis.  In a rating decision dated in February 1994, 
the RO increased the assigned evaluation to 40 percent, 
effective back to June 29, 1992.

VA outpatient records dated from January 1994 to December 
1996 reflect ongoing treatment and evaluation for physical 
problems to include diabetes, heart problems and back 
complaints.  An April 1994 note indicates that the veteran 
was having back pain with almost any activity.  His back was 
nontender to examination in July 1994.  A report of 
neurologic consult in November 1994 includes notation that 
the veteran was unable to tolerate computerized tomography of 
his spine due to dyspnea while lying on his back.  In 
December 1994, the veteran's back was nontender to 
examination.  In March and June 1995, the physician noted 
that other than back pain the veteran was doing very well.  A 
February 1996 record includes diagnoses of spinal stenosis 
and degenerative disc disease.  An April 1996 entry reflects 
notation of disc herniation per magnetic resonance imaging 
conducted in February 1996 and that Darvocet was helpful for 
the veteran's pain.  In October 1996, the veteran was using a 
cane; the impression was mechanical low back pain.  In 
December 1996 a brace with rigid stays was recommended, in 
addition to the use of Darvocet, a TENS unit and exercise.

In May 1997, the veteran presented for a VA examination of 
his spine.  The examiner noted that the veteran also had a 
history of hypertension, diabetes controlled with insulin, 
coronary artery disease and peripheral vascular disease.  
Examination revealed that the veteran was unable to heel-and-
toe walk.  He had a kyphoscoliotic deformity of the spine and 
a markedly limited range of motion.  There was no point 
tenderness to palpation and no appreciable spasm.  The 
examiner noted that the veteran seemed to have mild 
discomfort with motion.  The examiner also noted the 
possibility of objective neurologic problems.  In a rating 
decision dated in July 1997, the RO increased the assigned 
evaluation to 60 percent, effective February 9, 1996.

In July 1997, the veteran claimed entitlement to TDIU 
benefits.  He reported having a high school education, 
without any type of specialized training.  He reported 
employment in textiles from 1975 to 1990, at which time he 
had to cease work due to back pain.  He reported being too 
disabled to apply for other employment.  In August 1997, the 
veteran's former employer notified the RO that records 
pertinent to the veteran were unavailable as such were 
maintained for only a limited period of time.

In a rating decision dated in October 1997, the RO denied the 
veteran entitlement to TDIU benefits.

VA records dated from June 1997 to January 1998 reflect 
follow-up treatment for eye problems and diabetes, as well as 
for back complaints.  A June 1997 record indicates that the 
veteran presented for a third lumbar steroid injection.  He 
reported minimal relief with the first.  In July 1997, the 
veteran was seen at a VA facility with complaints of back 
pain radiating down his lateral right thigh.  Examination 
revealed mild lumbar tenderness and a decreased sensation in 
the lateral left thigh.  A VA record dated in December 1997 
includes notation that the veteran was permanently disabled 
from any work due to his back problems.  That note also 
indicates that surgery was not an option to the veteran due 
to other medical problems.  In January 1998 the veteran 
complained of lower back pain running down his legs.  He was 
ambulatory with a cane.  The physician noted that the 
veteran's hypertension and diabetes were controlled with 
medications.  

In March 1998, the veteran presented for a personal hearing.  
The veteran, through his representative, requested a 100 
percent schedular evaluation, or TDIU.  The veteran reported 
having a high school education and two unaccredited years of 
bible college.  He described his past employment as 
overseeing the quality of cloth at a textile manufacturer.  
He reported problems due to back pain during the last years 
of his work.  March 1998 Transcript at 2-3.  The veteran 
reported being unable to stand on his feet or sit for 
extended periods of time without discomfort.  He reported 
having to hold on to walls to walk down the hallway without 
falling and stated that he was unable to use stairs without 
assistance.  He reported using a walker and a wheelchair and 
taking medications, Darvocet and Percodan.  He testified that 
he was limited in lifting and was unable to operate an 
automobile due to pain in his legs.  March 1998 Transcript at 
4-5.  The veteran's spouse testified that, after working, the 
veteran would return home with back problems.  March 1998 
Transcript at 6.

In a letter dated in August 1998, M.M., M.D., reported 
following the veteran for medical problems to include 
diabetes, heart disease, hypertension, hypercholesteremia, 
arterial insufficiency and chronic back pain.  Dr. M.M. 
stated that the veteran's chief disability was his back, 
which required him to be on chronic pain medications and 
resulted in his ability to participate in minimal activities.  
Dr. M.M. stated that the veteran was never pain free and was 
not a candidate for surgical relief.  Dr. M.M. expressed the 
opinion that the veteran would not be able to perform any 
type of job due to his back problem and that his other 
medical problems were not the basis of his disability.

A VA record dated in August 1998 includes the comment that 
the veteran was considered non-employable secondary to back 
problems as well as medical problems.


In a letter dated in August 1998, J.D., M.D., a cardiologist, 
reported treating the veteran for many years and noted that 
the veteran was a diabetic with peripheral vascular disease 
and cardiovascular disease.  Dr. J.D. stated that at the time 
of re-vascularization surgery in 1996, ventricular function 
was normal and that prior to vascular surgery the veteran was 
unable to walk.  Dr. J.D. said that since that time the 
veteran suffered from increasing and marked difficulty in 
walking due to back problems.  Dr. J.D. stated that in 
observing the veteran walking it was difficult to suggest 
that he would be able to return to gainful employment.

In January 1999 the veteran testified before a member of the 
Board.  The veteran reiterated facts relevant to his 
education, his employment experience, and his back 
symptomatology, treatment and resulting limitations.

Increased Evaluation Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In this case, the veteran's lumbar disability is evaluated as 
60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292-5293 (1998).  38 C.F.R. § 4.27 (1998) provides that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  In this case, the 
veteran's assigned 60 percent evaluation is in excess of the 
maximum schedular evaluation under Diagnostic Code 5292, 
pertaining to limitation of lumbar motion; under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998), pertaining to lumbar 
strain; and under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (1998) pertaining to arthritis.  Moreover, the assigned 
60 percent is the schedular maximum under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  

With respect to functional loss due to pain, see 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995), an increased percentage on that basis is not 
warranted where, as here, the veteran is in receipt of the 
maximum schedular evaluation based on consideration of 
limited motion, to include under Diagnostic Code 5293.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) and VAOPGCPREC 
36-97 (December 12, 1997).  

The Board further notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  However, in this case, the 
veteran's lumbar disability is not shown by competent 
evidence to result in separate disabling limitations such as 
symptomatic scarring or neurologic impairment distinct from 
that contemplated under Diagnostic Code 5293.  Thus, separate 
evaluations are not warranted in this case.

Finally, the Board recognizes that the Schedule provides for 
a higher evaluation, a 100 percent evaluation, for spinal 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5286 (1998).  38 C.F.R. § 4.71a, Diagnostic Code 5286 
pertains to ankylosis.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(27th ed. 1988) at 91]; see also Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  The veteran, although severely 
limited in lumbar motion, is able to move his spine; thus, 
application of Diagnostic Code 5286 is not warranted.  Nor is 
there any competent evidence that the veteran's lumbar 
disability is manifested by spinal cord involvement, or that 
such results in the veteran being bedridden or requiring the 
use of long leg braces.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  Absent such, assignment of a schedular 100 
percent evaluation is not warranted.

Given the grant based on unemployability below, the Board 
will not herein discuss whether extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998) is in order; the 
factors of 38 C.F.R. § 3.321 are inherently considered in 
granting the veteran entitlement to TDIU.  Rather, the above 
reasons and bases are limited to the conclusion that the 
preponderance of the evidence is against an increased 
schedular evaluation for the veteran's lumbar disability.  
38 C.F.R. Part 4.


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The veteran is this case is service connected for only his 
lumbar disability and such is evaluated as 60 percent 
disabling; thus, he meets the percentage criteria under 
38 C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the VA Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).


In this case the record contains statements from both VA and 
private physicians who have concluded that the veteran is 
unemployable due to his back problems.  The veteran has 
argued, and competent medical reports confirm, that he is in 
constant pain, requiring the use of medications, ambulatory 
devices and other treatment on an ongoing basis and without 
more than minimal relief.  The veteran has reported 
limitations in his ability to ambulate, stand for long 
periods, lift, use stairs or drive.  He has also provided a 
history of employment in the textile industry, requiring him 
to stand and supervise production and inspection.  He has no 
specialized training or advanced education.  His physicians 
have specifically noted that although the veteran suffers 
from other medical problems, such as cardiovascular 
disability and diabetes, that such are controlled by 
medication and are not primarily disabling to him.  Rather, 
physicians agree that the veteran's spine is his primarily 
disability at this time and that such significantly limits 
his activities.  Based on both the veteran's subjective 
complaints, and the objective support for such offered by 
competent medical professionals, the Board concludes that the 
evidence supports a grant of TDIU benefits due to the 
veteran's service-connected lumbar disability.


ORDER

A schedular evaluation in excess of the currently assigned 60 
percent for service-connected residuals of a compression 
fracture at L1, with severe limitation of motion and disc 
bulging at L1 to L2 and L2 to L3 is denied.

TDIU benefits are granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

